DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/22 has been entered.

 Status of the Claims
Claim 1 is newly amended to remove ion-exchange of the Pd and to add a different range for ceria weight %.  All the claims add that the catalyst is an oxidation catalyst for oxidation of HC and/or CO.  Claim 27 is newly added.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 11/22/22, with respect to the rejection(s) of claim(s) 1, 2, 4-9, 15, 18-25, 27 under the final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited below.
Election/Restrictions
Newly submitted claim 27 directed to an invention that lacks unity with the invention originally claimed for the following reasons: Phillips (US Pub.: 2016/0136626).
Phillips describes a composition that includes use of a first metal, such as cerium added to a molecular sieve, followed by a second metal, which can be palladium (para. 73).  The product results in a cerium and palladium modified molecular sieve (para. 73, see steps a, b and c).  The preferred molecular sieves an include AEI or CHA (para. 72).  These are both small pore molecular sieves.  Both metals are added by ion-exchange (para. 71, 73).  The cerium is added as part of the SCR catalyst, while the Pd is added as part of a NOx adsorber (para. 71).  As to the amounts of each, the reference explains that the base metal added in the SCR is from 0.01 to 20 wt % (para. 65).  As to Pd, the metal added to the NOx adsorber is added in an amount of 0.01-20 wt% (Claim 42).  
	As to the oxidation feature, although Phillips does not specifically state that the composition is used for oxidizing HC and/or CO, since the composition is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it can perform the same function. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 6, 7, 8, 9, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Pub.: 2016/0136626).
Phillips describes a composition that includes use of a first metal, such as cerium added to a molecular sieve, followed by a second metal, which can be palladium (para. 73).  The product results in a cerium and palladium modified molecular sieve (para. 73, see steps a, b and c).  The preferred molecular sieves an include AEI or CHA (para. 72).  These are both small pore molecular sieves.  Both metals are added by ion-exchange (para. 71, 73).  The cerium is added as part of the SCR catalyst, while the Pd is added as part of a NOx adsorber (para. 71).  As to the amounts of each, the reference explains that the base metal added in the SCR is from 0.01 to 20 wt % (para. 65).  As to Pd, the metal added to the NOx adsorber is added in an amount of 0.01-20 wt% (Claim 42).  
Therefore, the metal concentrations overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	As to the oxidation feature, although Phillips does not specifically state that the composition is used for oxidizing HC and/or CO, since the composition is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it can perform the same function. 

	As to Claim 2, Phillips teaches that the SCR can include a small pore, a medium pore or a large pore molecular sieve or a combination thereof (para. 58).

	As to Claims 7 and 8, Phillips teaches that the medium pore molecular sieve can include AEL, AFO, AHT, BOF, BOZ, FER, MEL among some of the medium pore frameworks (para. 60).

	As to Claim 9, Phillips teaches that the molecular sieve can be CHA and can have a silica/alumina ratio of 10-200 (para. 62).  

	As to Claim 23, Phillips explains in the background that SCR emissions from diesel engines during cold start emissions require further treatment (para. 4).  Although Phillips does not specifically state that their catalyst is used for this purpose, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ their catalyst for use in a diesel-type engine because Phillips explains that their catalyst is designed to improve on the catalysts used in the prior art when treating diesel engine exhaust.

	As to Claim 24, Phillips teaches that the system includes a soot filter (para. 12).  

Claims 15, 18, 20, 21, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and further in view of Nakamura (JP 2004/321894).
The rejection of Claim 1 under Phillips is repeated here.
	Phillips	describes use of a substrate for the catalyst layers (para. 9, 11, 23).  This can be considered a coating applied directly onto a substrate.
	The reference does not disclose more than one coating layer and some of those layers being on-top of the layer claimed.
	Nakamura describes an exhaust gas purification catalyst (Novelty) with an inner layer (I) that contains a zeolite material modified with Pd and Ceria (Novelty).  On top of that catalyst is another layer, layer II (Description).  That second layer may be made-up of Rh, Pt and/or Pd and alumina (Description). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include another layer on top of a Pd and Ceria and zeolite-containing layer, that layering being made-up of Rh, Pt and/or Pd and alumina, as taught by Nakamura for use with the catalyst layer of Phillips because this composition is known to effectively treat exhaust gas pollutants.

	As to Claim 18, Phillips teaches that the SCR is present in the catalyst in an amount of 0.5 to 4 g/inch3 (Claim 41) and that the metal in the NOx adsorber is from 0.5 to 4 g/inch3 (para. 69), where the NOx adsorber can just include metals (para. 67) and the molecular sieve can derive from the SCR (para. 59).  This value is a volume and can be considered to be measured in terms of the carrier since Phillips explains that the catalysts are deposited on a carrier (para. 75, 76) and has dimensions (para. 77, 78) that would be factored into the in3 of the entire component. 

	As to Claim 20, Yoshikawa teaches that the substrate can be a honeycomb carrier, such as a plugged honeycomb carrier or a monolithic honeycomb carrier (pg. 7, lines 22-27).  A plugged honeycomb carrier is a type of flow-through monolith.

As to Claim 21, Yoshikawa teaches that the catalyst is coated on a carrier (Claim 9 of the reference).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Nakamura as applied to claim 15 above, and further in view of Sobolevskiy (US Pub.: 2013/0205743).
Phillips describes a transition metal used in the SCR (para. 54) and either Pd or silver in the NOx adsorber (para. 71), when the SCR and NOx adsorber is mixed (para. 71).  The reference doesn’t teach that the total platinum group metals in the material is from 2-200 g/ft3.
Sobolevskiy describes a SCR catalyst used to control NOx gases in an exhaust (title).  The reference explains that their SCR may have an additional 5g/ft3 and 5g/ft3 Pt (para. 27) in addition to other inorganic oxides (para. 27). 
	Since Phillips discloses that there could be a platinum group metal in only the SCR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Pt in an amount of 10 g/ft3 of platinum group metals in the SCR, as taught by Sobolevskiy for use with the SCR of Phillips and Nakamura because this amount of platinum metals is known to be effective for use in an SCR catalyst in reducing NOx.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
December 8, 2022